Citation Nr: 1142437	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 2004 to February 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).   

The matters of service connection for right and left knee disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a hearing loss disability of either ear by VA standards.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A September 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in September 2009.  The Board notes that at the time of the September 2009 VA examination the Veteran's STRs were not associated with the claims file and consequently were not reviewed by the examiner.  However, a hearing loss disability by VA standards was not found on September 2009 VA examination (and is not shown at any time during the appeal period), and the STRs would have had no bearing on the conduct and interpretation of audiometric studies.  Therefore the September examination is not rendered inadequate by the absence of STRs at the time.  The examination is adequate as the examiner considered the reported history of the Veteran, and the audiometry conducted was in accordance with the provisions of the governing regulation (38 C.F.R. § 4.85).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of organic disease of the nervous system (to include sensorineural hearing loss (SNHL)) may be presumed if such is manifested to a compensable degree within a year following a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was motor transportation operator and that he served in an imminent danger pay area.    

On January 2004 service entrance examination the Veteran's ears were normal on clinical evaluation; puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
10
5
LEFT
5
0
5
0
0

On September 2009 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
20
LEFT
15
20
15
15
15

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The Veteran complained of difficulty hearing speech.  He reported exposure to noise trauma in the military as a truck driver and refueling helicopters (with use of hearing protection), occupational noise exposure as a National Guard truck driver, and recreational noise exposure from hunting and power tools (with some use of hearing protection).  He noted that he had right ear pain and a feeling of fullness occasionally.  The diagnosis was mild high-frequency hearing loss, bilaterally.  The examiner opined that based on the Veteran's history and test results, his hearing loss was more likely than not a result of acoustic trauma in the military.  

In his February 2010 notice of disagreement (NOD) the Veteran stated that he had excellent hearing on induction and that when he was discharged, he had significantly increased decibel losses in both ears.  He asserted that although his decibel loss did not meet VA criteria [for a hearing loss disability] there was proof that incurred hearing loss during service.  He cited to Hensley v. Brown in support of his claim.  

By virtue of his MOS and service in an imminent danger pay area, it may reasonably be conceded that the Veteran was exposed to some levels of noise trauma in service.  However, the threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he actually has the disability for which service connection is sought (a bilateral hearing loss disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

While a mild high frequency hearing loss was diagnosed on September 2009 VA examination, audiometry at the time found that the Veteran did not have a hearing loss disability as defined in 38 C.F.R. §  3.385.  There is no evidence in the record that otherwise shows or suggests that the Veteran has (or that he might have) a hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Board has no reason to question the Veteran's report he has difficulty hearing (and a VA examiner has noted that the Veteran has impaired hearing in the high frequencies); however, the Board is bound by the governing regulation (38 C.F.R. § 3.385), and may not find that there is a hearing loss disability unless the requirements outlined therein are met.   

Regarding citation by the Veteran and his representative to Hensley v. Brown, the Board notes that in Hensley the Court determined that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (emphasis added).  The instant case is distinguished from Hensley in that whereas the appellant in Hensley had a current hearing loss disability as defined in § 3.385, established by authorized audiometry, here a current hearing loss disability is not shown.      

The Veteran is competent to report symptoms of a perception of decreased hearing because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Conceding he may discern a difficulty hearing, he is not competent to establish by his own observation that he has a hearing loss disability, as under 38 C.F.R. § 3.385 that requires audiometry.  

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a bilateral hearing loss disability (as defined by regulation) in either ear, the threshold requirement for substantiating a claim of service connection for bilateral hearing loss is not met.  Without competent evidence of a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal must be denied. 

[The Veteran is advised that authorized audiometry showing that he meets the regulatory definition of hearing loss disability in 38 C.F.R. § 3.385 would be a basis for reopening this claim.]


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Regarding service connection for right and left knee disabilities, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

On September 2009 VA examination the Veteran's STRs were noted to be "in-transit" and not available for review.  On examination, patella "shrug sign" suggesting patellofemoral cartilage pathology was mildly positive and there was mild to moderate weakness on squatting and deep knee bending.  The assessment was "normal bilateral knee exam, unable to determine origin, cause or relationship [without] resorting to mere speculation."  The examination is inadequate for two reasons.  

First, the assessment is inconsistent in that a normal knee examination (suggesting the absence of a bilateral knee disability), conflicts with the opinion of the examiner that he is "unable to determine the origin, cause or relationship" without resorting to mere speculation (which suggests he is discussing knee disability or pathology and its cause, origin, or relationship to service).  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  

The examination is also inadequate because the Veteran's STRs (which show a diagnosis of bilateral retropatellar pain syndrome (RPPS) in-service) were not available for review by the examiner.  Therefore, the examination was based on a less than complete record.  A diagnosis of bilateral knee disability in service is clearly pertinent evidence in this matter, having bearing on the examiner's opinion.  Notably, the Veteran's STRs document retropatellar pain and the VA examination showed patellofemoral pathology, although no diagnosis was made.  Accordingly, another VA examination to secure a medical advisory opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his knees from August 2009 to the present.

The RO should also ask the Veteran to identify any and all evaluation and/or treatment he received for his knees since his discharge from active service.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  If he has not received any private treatment, he should so indicate.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any knee disabilities.  The Veteran's claims file (to include his STRs) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should identify (by medical diagnosis) any current knee disabilities and opine whether such disabilities are at least as likely as not (a 50 percent or greater probability) related to his service (and specifically to the knee complaints noted, and disability diagnosed therein).  If no knee disability is diagnosed, the examiner should reconcile that conclusion with the diagnosis made in service.  The examiner must explain the rationale for all opinions.

3. The RO should then re-adjudicate the claims seeking service connection for knee disabilities.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


